       Case 9:21-cv-00019-DWM Document 50 Filed 08/25/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

MATTHEW MARSHALL, et al.,                           CV 21–19–M–DWM

                      Plaintiffs,

vs.                                                        ORDER

MICHAEL L. GOGUEN, et al.,

                      Defendants.


      On February 12, 2021, Plaintiffs filed this civil action under the Racketeer

Influenced and Corrupt Organizations Act (“RICO”) against various entities and

individuals associated with Michael Goguen, Goguen’s alleged “sexual scheme,”

and the operation and dissolution of a private security contracting company,

Amyntor Group, LLC. (Doc. 1.) The defendants were not served until May 2021,

(see Doc. 4), and received an extension of time to answer, (see Doc. 10). Instead

of answering, however, motions to dismiss were filed on behalf of all the

defendants. (See Docs. 24, 30, 31, 32, 34.) In lieu of responding, Plaintiffs seek to

amend their complaint to add two individual defendants and six causes of action,

as well as to dismiss six organizational defendants. (Doc. 43.) The defendants do

not oppose the motion, (see id. at 3), but seek an extended briefing schedule, (see

Doc. 44).


                                          1
        Case 9:21-cv-00019-DWM Document 50 Filed 08/25/21 Page 2 of 3



      While Plaintiffs’ request to amend is granted, see Fed. R. Civ. P. 15(a)(2),

the proposed complaint does not comply with Rule 8’s requirement of “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). To the contrary, the document encompasses 265 pages and is

replete with repetitive allegations. For example, many of the background facts are

restated in the causes of action section and, likewise, a number of the RICO

allegations are outlined in the backgrounds section. The putative pleading also

contains factual statements that have no apparent relationship to the underlying

claims. (See, e.g., Doc. 43-1 at ¶ 76 (“Goguen often euphemistically referred to

the women who participated in the Goguen Sexual Scheme as ‘strippers’ when

Goguen was having sex with the “strippers” he met in Las Vegas or elsewhere.”).)

Recognizing that Plaintiffs must provide more than “a formulaic recitation of the

elements” or “naked assertions” of fact, see Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal quotation marks and alteration omitted), repetition does not make

Plaintiffs’ allegations any more plausible. Plaintiffs should therefore review their

proposed pleading to bring it into compliance with Rule 8. See Fed. R. Civ. P.

12(f) (permitting the Court to strike “any redundant, immaterial, impertinent, or

scandalous matter”).

      IT IS ORDERED that Plaintiffs’ request for leave to file an amended

complaint (Doc. 43) is GRANTED. See Fed. R. Civ. P. 15(a)(2). Plaintiffs shall

                                          2
        Case 9:21-cv-00019-DWM Document 50 Filed 08/25/21 Page 3 of 3



file their amended complaint—considering the concerns outlined above—on or

before September 1, 2021. Further amendment will not be permitted unless good

cause is shown even if a scheduling order has not yet been issued. See Fed. R. Civ.

P. 16(b)(4).

      IT IS FURTHER ORDERED that the pending motions to dismiss (Docs. 24,

30, 32, 34) are DENIED as MOOT.

      IT IS FURTHER ORDERED that the following schedule shall govern

Defendants’ responsive pleadings:

      Answers and/or Motions to Dismiss            November 30, 2021

      Responses                                    January 29, 2022

      Replies                                      March 15, 2022

      DATED this 25th day of August, 2021.




                                        3
